Exhibit 10.2

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

CASH-SETTLED PERFORMANCE UNIT AWARD AGREEMENT

THIS CASH-SETTLED PERFORMANCE UNIT AWARD AGREEMENT (the “Agreement”) is made
effective as of the date set forth on the signature page hereto (hereinafter
called the “Date of Grant”), between Regional Management Corp., a Delaware
corporation (hereinafter called the “Company”), and the individual set forth on
the signature page hereto (hereinafter called the “Participant”), pursuant to
the Regional Management Corp. 2015 Long-Term Incentive Plan, as it may be
amended and/or restated (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement.

 

1. Grant of Award.

(a) The Company hereby grants to the Participant a Performance Award in the form
of an Award of (i) objective criteria performance-based and service-based
Performance Units (the “Objective Criteria Award”) and (ii) qualitative criteria
performance-based and service-based Performance Units (the “Qualitative Criteria
Award” and, together with the Objective Criteria Award, the “Award”), which each
represent a contingent right to receive a cash payment based on the value of the
applicable Award. For clarity, in no event shall the attainment or
non-attainment of, or payments pursuant to, the Objective Criteria Targets as
set forth in Schedule A have any effect on (or be contingent upon) the
attainment or non-attainment of, or payments pursuant to, the Qualitative
Criteria Targets as set forth in Schedule B, and similarly, in no event shall
the attainment or non-attainment of, or payments pursuant to, the Qualitative
Criteria Targets have any effect on (or be contingent upon) the attainment or
non-attainment of, or payments pursuant to, the Objective Criteria Targets. Each
of the Objective Criteria Targets (as a group) and the Qualitative Criteria
Targets (as a group) shall create separate award opportunities.

(b) The Participant shall not be deemed to be the holder of any shares of Common
Stock related to the Award and shall not have any rights to dividends, voting
rights or other rights of a stockholder with respect to the Performance Units.
The Award is subject to the terms and conditions of the Plan and this Agreement,
including the provisions set forth on the signature page hereto and Schedule A
and Schedule B, which are attached hereto and expressly made a part of this
Agreement.

 

2. Definitions.

Whenever the following terms are used in this Agreement, they shall have the
meanings set forth below. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan.

(a) Cause. “Cause” shall mean a Participant’s termination of employment or
service resulting from the Participant’s (i) termination for “Cause” as defined
under the Participant’s employment, change in control, consulting or other
similar agreement with the Company or an Affiliate, if any, or (ii) if the
Participant has not entered into any such agreement (or, if any such agreement
does not define “Cause”), then “Cause” shall mean: (A) the Participant’s
engagement in misconduct which is materially injurious to the Company or its
Affiliates, (B) the Participant’s

 

Modified March 29, 2016



--------------------------------------------------------------------------------

continued refusal to substantially perform his duties to the Company, (C) the
Participant’s repeated dishonesty in the performance of his duties to the
Company, (D) the Participant’s commission of an act or acts constituting any
(x) fraud against, or misappropriation or embezzlement from, the Company or any
of its Affiliates, (y) crime involving moral turpitude, or (z) offense that
could result in a jail sentence of at least one year or (E) the Participant’s
material breach of any confidentiality, non-solicitation or non-competition
covenant entered into between the Participant and the Company. The determination
of “Cause” shall be made by the Administrator and its determination shall be
final and conclusive. Without in any way limiting the effect of the foregoing,
for purposes of the Plan and this Agreement, a Participant’s employment or
service shall also be deemed to have terminated for Cause if, after the
Participant’s employment or service has terminated, facts and circumstances are
discovered that would have justified, in the opinion of the Administrator, a
termination for Cause.

(b) Good Reason. “Good Reason” shall mean (i) “Good Reason” as defined under the
Participant’s employment, change in control, consulting or other similar
agreement with the Company or an Affiliate, if any, or (ii) if the Participant
has not entered into any agreement (or, if any such agreement does not define
“Good Reason”), then a “Good Reason” shall mean any of the following without the
Participant’s consent: (A) with respect to Employees or Consultants, a change
caused by the Company in the Participant’s duties and responsibilities which is
materially inconsistent with the Participant’s position at the Company, or a
material reduction in the Participant’s annual base salary (excluding any
reduction in the Participant’s salary that is part of a plan to reduce salaries
of comparably situated employees of the Company generally); and (B) with respect
to Directors, the Participant’s ceasing to serve as a Director, or, if the
Company is not the surviving Company in a Change of Control event, a member of
the board of directors of the surviving entity, in either case, due to the
Participant’s failure to be nominated to serve as a director of such entity or
the Participant’s failure to be elected to serve as a director of such entity,
but not due to the Participant’s decision not to continue service on the Board
of Directors of the Company or the board of directors of the surviving entity,
as the case may be; provided that, in any case, notwithstanding anything to the
contrary in the foregoing subparts (i) or (ii), the Participant shall only have
“Good Reason” to terminate employment or service following the applicable
entity’s failure to remedy the act which is alleged to constitute “Good Reason”
within thirty (30) days following such entity’s receipt of written notice from
the Participant specifying such act, so long as such notice is provided within
sixty (60) days after such event has first occurred. The determination of “Good
Reason” shall be made by the Administrator and its determination shall be final
and conclusive.

(c) Qualifying Termination. “Qualifying Termination” shall mean the termination
of employment or service (i) as a result of the Participant’s death, Disability
or Retirement, (ii) by the Company and its Affiliates without Cause, or (iii) by
the Participant with Good Reason.

(d) Retirement. “Retirement” shall have the meaning given in an employment,
change in control, consulting or other similar agreement, if any, to which the
Participant is a party, or, if there is no such agreement (or if such agreement
does not define “Retirement”), then “Retirement” shall mean the termination of
employment or service by the Participant on or after (i) the Participant’s
attainment of age 65, or (ii) the Participant’s attainment of age 55 and
completion of ten (10) years of service. For this purpose, the Participant shall
be credited with a year of service for each consecutive twelve-month period he
is employed or in service during his period of

 

2



--------------------------------------------------------------------------------

employment or service with the Company. Employment or service shall not be
deemed to be terminated or interrupted by a leave of absence, sick leave or
vacation granted to the Participant by the Company. The Administrator shall have
authority to determine if a Retirement has occurred.

 

3. Vesting; Forfeiture.

(a) The cash payment, if any, that may be earned and vested during the
Performance Period pursuant to the Performance Units awarded under this
Agreement will be determined by the Administrator following the end of the
Performance Period based on attainment of the performance goals and the value of
the Award, as set forth on the signature page hereto and as provided in Schedule
A and Schedule B; provided, however, that, except as otherwise provided in
Section 3, the Award shall not vest, in whole or in part, and the Participant
shall not be entitled to receive a cash payment, unless the Participant remains
employed or in service from the Date of Grant until the Vesting Date (as defined
on the signature page hereto). The Administrator has authority to determine
whether and to what degree the Award shall be deemed earned and vested.

(b) If the Participant’s employment or service with the Company is terminated
during the Performance Period for any reason other than a Qualifying Termination
(including but not limited to a termination for Cause), the Award shall
immediately terminate and the Participant shall have no rights with respect to
the Award or to receive any amounts with respect thereto.

(c) Notwithstanding Sections 3(a) and (b) herein, if the Participant’s
employment or service with the Company is terminated during the Performance
Period due to a Qualifying Termination, then a pro-rata portion of the Award,
determined as of the date of the Qualifying Termination in accordance with the
provisions of this Agreement, shall be eligible to be earned and vested based on
attainment of the performance goals during the Performance Period as specified
in this Agreement, Schedule A and Schedule B as if the Participant’s employment
or service had not terminated.

(d) Notwithstanding Sections 3(a) and (b) herein, in the event a Change of
Control occurs during the Performance Period, the Award shall be deemed earned
and vested as follows:

(i) To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute for the Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as Awards outstanding under the Plan
immediately prior to the Change of Control event, the Award shall be deemed
earned and vested as if the Objective Criteria Target Performance Goal set forth
on Schedule A and the Qualitative Criteria Target Performance Goal set forth on
Schedule B (together, the “Target Performance Goals”) for the Performance Period
have been met as of the effective date of the Change of Control.

(ii) Further, in the event that the Award is substituted, assumed or continued
as provided in Section 3(d)(i) herein, the Award will nonetheless become earned
and vested if the Participant’s employment or service is terminated by the
Company and its Affiliates without Cause or by the Participant with Good Reason
within six months before (in which case the Award shall be deemed earned and
vested as if the Target Performance Goals for

 

3



--------------------------------------------------------------------------------

the Performance Period have been met as of the effective date of the Change of
Control) or one year (or such other period after a Change of Control as may be
stated in a Participant’s employment, change in control, consulting or other
similar agreement, if applicable) after the effective date of a Change of
Control (in which case the Award shall be deemed earned and vested as if the
Target Performance Goals for the Performance Period have been met as of the
Participant’s Termination Date).

 

4. Settlement of the Award.

The settlement of the Award, if earned and vested, shall be made in cash unless
the Administrator determines otherwise. A cash payment shall be made to the
Participant (or his beneficiary) only in the event, and to the extent, that the
Award has vested and been earned in accordance with the provisions of this
Agreement, including Schedule A and Schedule B. The amount payable pursuant to
the Award shall, upon vesting of the Award, be distributed to the Participant
(or his beneficiary) within 70 days following the Vesting Date. Notwithstanding
the foregoing, the following provisions shall apply: (a) any amounts payable as
a result of a Change of Control as provided in Section 3(d)(i) shall be paid
within 70 days following the date of the Change of Control; and (b) any amounts
payable due to termination of employment or service following a Change of
Control as provided in Section 3(d)(ii) shall be paid within 70 days following
the Participant’s Termination Date. If the 70-day period described herein begins
in one calendar year and ends in another, the Participant (or his beneficiary)
shall not have the right to designate the calendar year of the payment (except
as otherwise provided below with respect to a delay in payments if the
Participant is a “specified employee”). Further, if calculation of the amount of
the payment is not administratively practicable due to events beyond the control
of the Participant (or his beneficiary), the payment will be treated as made
within the applicable 70-day time period specified herein if the payment is made
during the first taxable year of the Participant in which the calculation of the
amount of the payment is administratively practicable or otherwise in accordance
with Code Section 409A. Notwithstanding the foregoing, if the Participant is or
may be a “specified employee” (as defined under Code Section 409A), and the
distribution is considered deferred compensation under Code Section 409A, then
such distribution if made due to separation from service shall be subject to
delay as provided in Section 20 of the Plan (or any successor provision
thereto).

 

5. No Right to Continued Employment or Service; No Right to Further Awards.

Neither the Plan nor this Agreement nor any other action related to the Plan
shall confer upon the Participant any right to continue in the employ or service
of the Company or interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan or this Agreement, all rights of the
Participant with respect to the unvested portion of the Award shall terminate on
the Participant’s Termination Date. The grant of the Award does not create any
obligation to grant further awards.

 

6. Transferability.

The Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution,

 

4



--------------------------------------------------------------------------------

and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. No such permitted transfer of the Award to heirs or legatees of the
Participant shall be effective to bind the Company unless the Administrator
shall have been furnished with written notice thereof and a copy of such
evidence as the Administrator may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof.

 

7. Withholding; Tax Consequences.

(a) The Participant may be required to pay to the Company or any Affiliate, and
the Company shall have the right and is hereby authorized to withhold (including
from payroll or any other amounts payable to the Participant), any applicable
withholding taxes in respect of the Award, its vesting or any payment or
transfer under or with respect to the Award and to take such other action as may
be necessary in the opinion of the Administrator to satisfy all obligations for
the payment of such withholding taxes; provided, however, that no amounts shall
be withheld in excess of the Company’s statutory minimum withholding liability.
The Participant further agrees to make adequate provision for any sums required
to satisfy all applicable federal, state, local and foreign tax withholding
obligations of the Company which may arise in connection with the Award.

(b) The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or settlement of the Award and that he has been
advised that he should consult with his own attorney, accountant and/or tax
advisor regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

 

8. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel or business records of
the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

 

9. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without regard to conflicts of laws, and in accordance
with applicable federal laws of the United States. Any and all disputes between
the Participant or any person claiming through him and the Company or any
Affiliate relating to the Plan or this Agreement shall be brought only in the
state courts of Greenville, South Carolina, or the United States District Court
for the District of South Carolina, Greenville division, as appropriate.

 

5



--------------------------------------------------------------------------------

10. Award Subject to Plan.

By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan and Plan prospectus.
The Participant acknowledges and agrees that the Award is subject to the Plan.
The terms and provisions of the Plan, as they may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any express term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail,
unless the Administrator determines otherwise.

 

11. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

12. Amendment; Waiver; Superseding Effect.

This Agreement may be modified or amended as provided in the Plan. The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. The Agreement supersedes any statements, representations or
agreements of the Company with respect to the grant of the Award or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements.

 

13. Recoupment and Forfeiture.

As a condition to receiving the Award, the Participant agrees that he shall
abide by the Company’s Compensation Recoupment Policy and Stock Ownership and
Retention Policy (including but not limited to such policy’s stock retention
requirements) and/or other policies adopted by the Company or an Affiliate, each
as in effect from time to time and to the extent applicable to the Participant.
Further, the Participant shall be subject to such compensation recovery,
recoupment, forfeiture or other similar provisions as may apply under Applicable
Law.

 

14. Administration.

The authority to construe and interpret this Agreement and the Plan, and to
administer all aspects of the Plan, shall be vested in the Administrator, and
the Administrator shall have all powers with respect to this Agreement as are
provided in the Plan, including but not limited to the sole authority to
determine whether and to what degree the Award is earned and vested. Any
interpretation of this Agreement by the Administrator and any decision made by
it with respect to this Agreement is final and binding.

 

6



--------------------------------------------------------------------------------

15. Severability.

The provisions of this Agreement are severable and if any one or more provisions
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of this Agreement, and the Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

16. Right of Offset.

Notwithstanding any other provision of the Plan or this Agreement, the Company
may at any time (subject to any Code Section 409A considerations) reduce the
amount of any payment or benefit otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to the Company or
an Affiliate that is or becomes due and payable, and by entering into this
Agreement, the Participant shall be deemed to have consented to such reduction.

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

SIGNATURE PAGE TO CASH-SETTLED

PERFORMANCE UNIT AWARD AGREEMENT

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Date of Grant specified below.

 

Date of Grant:

[                    ]

 

Performance Period:

[            , 20    to                     , 20    .]

 

  The value of each Performance Unit subject to the Award that may be earned
shall be determined based on the attainment of the performance goals specified
in Schedule A or Schedule B, as applicable, as determined by the Administrator
following the end of the Performance Period; provided, however, that except as
provided herein, no Performance Units shall vest and no amounts shall be payable
to the Participant unless the Participant is continuously employed by or in
service with the Company from the Date of Grant until the Vesting Date and the
provisions of Section 1 of Schedule A or Section 1 of Schedule B, as applicable,
are met.

 

Vesting Date:

[                    ]

 

Number of Performance Units:

The aggregate number of Performance Units for the Performance Period for the
Participant is set forth beneath the Participant’s signature to this Agreement;
of such number, the number of Performance Units subject to Schedule A (the
“Objective Criteria Performance Units”) and the number of Performance Units
subject to Schedule B (the “Qualitative Criteria Performance Units”) also are
set forth beneath the Participant’s signature to this Agreement. Notwithstanding
the foregoing, in the event that the Participant’s employment or service with
the Company is terminated due to a Qualifying Termination, then a pro-rata
portion of the Performance Units may be earned and vested in accordance with
this Agreement. The pro-rata portion that may be earned and vested shall be
determined by multiplying the total number of the Performance Units by a
fraction, the numerator of which is the number of calendar days from the first
day of the Performance Period through the date of the Qualifying Termination,
and the denominator of which is the total number of calendar days in the
Performance Period. Following a Qualifying

 

8



--------------------------------------------------------------------------------

SIGNATURE PAGE TO CASH-SETTLED

PERFORMANCE UNIT AWARD AGREEMENT

 

 

Termination, the use of the term “Performance Units” shall mean the pro-rata
portion of the Performance Units as determined pursuant to the immediately
preceding sentence.

 

Value of Each Objective Criteria Performance Unit:

The target value per Objective Criteria Performance Unit for the Performance
Period is [            ] (the “Objective Criteria Target Value”).

 

  The value of each Objective Criteria Performance Unit shall be equal to
[            ]% of the Objective Criteria Target Value based on attainment of
the Objective Criteria Threshold Performance Goal for the Performance Period,
subject to continued employment or service as provided herein except in the case
of a Qualifying Termination.

 

  The value of each Objective Criteria Performance Unit shall be equal to
[            ]% of the Objective Criteria Target Value based on attainment of
the Objective Criteria Target Performance Goal for the Performance Period,
subject to continued employment or service as provided herein except in the case
of a Qualifying Termination.

 

  The value of each Objective Criteria Performance Unit shall be equal to
[            ]% of the Objective Criteria Target Value based on attainment of
the Objective Criteria Maximum Performance Goal for the Performance Period,
subject to continued employment or service as provided herein except in the case
of a Qualifying Termination.

 

Value of Each Qualitative Criteria Performance Unit:

The target value per Qualitative Criteria Performance Unit for the Performance
Period is [            ] (the “Qualitative Criteria Target Value”), with a
potential value up to [            ]% of the Qualitative Criteria Target Value
based on attainment of the Qualitative Criteria Performance Goal for the
Performance Period, subject to continued employment or service as provided
herein except in the case of a Qualifying Termination.

 

9



--------------------------------------------------------------------------------

SIGNATURE PAGE TO CASH-SETTLED

PERFORMANCE UNIT AWARD AGREEMENT

 

Participant:

 

Printed Name: [            ] Performance Units: [            ], of which
[            ] are Objective Criteria Performance Units and [            ] are
Qualitative Criteria Performance Units. Regional Management Corp. By:  

 

Name: [            ] Its: [            ]

 

10



--------------------------------------------------------------------------------

Schedule A

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

CASH-SETTLED PERFORMANCE UNIT AWARD AGREEMENT

Schedule A sets forth the objective performance targets (the “Objective Criteria
Targets”) for the objective criteria performance-based and service-based
Cash-Settled Performance Unit Award (the “Objective Criteria Award”) under the
Regional Management Corp. 2015 Long-Term Incentive Plan, as it may be amended
and/or restated (the “Plan”), evidenced by the Cash-Settled Performance Unit
Award Agreement (the “Agreement”) to which it is attached. Capitalized terms not
expressly defined in this Schedule A but defined in the Plan or the Agreement
shall have the same definitions as in the Plan and/or the Agreement, as
applicable.

1. Value of Objective Criteria Performance Units: The target value per Objective
Criteria Performance Unit for the Performance Period is $[            ] (the
“Objective Criteria Target Value”). The actual value, if any, of the Objective
Criteria Award is subject to performance requirements as follows:

(a) Threshold Performance Goal: The value of each Objective Criteria Performance
Unit shall be equal to [            ]% of the Objective Criteria Target Value if
[            ] meets or exceeds [            ] for the Performance Period (the
“Objective Criteria Threshold Performance Goal”). If [            ] is below the
Objective Criteria Threshold Performance Goal, the value of the Objective
Criteria Performance Units is zero for the Performance Period.

(b) Target Performance Goal: The value of each Objective Criteria Performance
Unit shall be equal to [            ]% of the Objective Criteria Target Value if
[            ] meets or exceeds [            ] for the Performance Period (the
“Objective Criteria Target Performance Goal”).

(c) Maximum Performance Goal: The value of each Objective Criteria Performance
Unit shall be equal to [            ]% of the Objective Criteria Target Value if
[            ] meets or exceeds [            ] for the Performance Period (the
“Objective Criteria Maximum Performance Goal”).

Notwithstanding the foregoing, the Objective Criteria Award shall not be deemed
payable, in whole or in part, until both of the following events have occurred:
(A) the completion of the Company’s audited financial statements for the fiscal
year ending [            ], and (B) the Administrator’s written certification
regarding if and to the extent the applicable performance goals have been met.
The Company’s calculation of [            ] for the Performance Period shall be
conclusive and binding absent fraud or manifest and material error.

2. Definitions: [Insert definition of performance criteria.]

3. Determination of Value of Objective Criteria Performance Units Earned;
Additional Terms: The value of each Objective Criteria Performance Unit that may
be eligible to be earned under the Award is between [            ]% and
[            ]% of the Objective Criteria Target

 

A-1



--------------------------------------------------------------------------------

Value based on attainment of [            ] for the Performance Period. If
[            ] for the Performance Period is below the Objective Criteria
Threshold Performance Goal, the value of each Objective Criteria Performance
Unit shall be zero for the Performance Period; if [            ] for the
Performance Period is at the Objective Criteria Threshold Performance Goal, the
value of each Objective Criteria Performance Unit shall be equal to
[            ]% of the Objective Criteria Target Value; if [            ] for
the Performance Period is at the Objective Criteria Target Performance Goal, the
value of each Objective Criteria Performance Unit shall be equal to
[            ]% of the Objective Criteria Target Value; and if [            ]
for the Performance Period is at the Objective Criteria Maximum Performance
Goal, the value of each Objective Criteria Performance Unit shall be equal to
[            ]% of the Objective Criteria Target Value. As further
clarification, the value of each Objective Criteria Performance Unit deemed
earned for [            ] results between (A) the Objective Criteria Threshold
Performance Goal and the Objective Criteria Target Performance Goal and (B) the
Objective Criteria Target Performance Goal and the Objective Criteria Maximum
Performance Goal will be calculated using linear interpolation.

4. Determination of Value of Earned Objective Criteria Award. The value of the
Objective Criteria Award earned shall be determined pursuant to a two-step
process: (i) first, the value of each Objective Criteria Performance Unit shall
be determined pursuant to this Schedule A based on the [            ] results
for the Performance Period; and (ii) second, an amount shall be determined by
multiplying the number of Objective Criteria Performance Units granted to the
Participant (as adjusted as provided herein in the case of a Qualifying
Termination) by the value of each Objective Criteria Performance Unit determined
in (i), which amount shall be the “Objective Criteria Earned Award Value.”

5. Vesting of the Objective Criteria Award. Except as otherwise provided herein,
the Participant shall be vested in the Objective Criteria Earned Award Value if
the Participant is employed by or in service with the Company on the Vesting
Date and has been continuously employed or in service since the Date of Grant.
If earned and vested, the Objective Criteria Earned Award Value shall be settled
in accordance with Section 4 of the Agreement.

 

A-2



--------------------------------------------------------------------------------

Schedule B

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

CASH-SETTLED PERFORMANCE UNIT AWARD AGREEMENT

Schedule B sets forth the qualitative performance targets (the “Qualitative
Criteria Targets”) for the qualitative criteria performance-based and
service-based Cash-Settled Performance Unit Award (the “Qualitative Criteria
Award”) under the Regional Management Corp. 2015 Long-Term Incentive Plan, as it
may be amended and/or restated (the “Plan”), evidenced by the Cash-Settled
Performance Unit Award Agreement (the “Agreement”) to which it is attached.
Capitalized terms not expressly defined in this Schedule B but defined in the
Plan or the Agreement shall have the same definitions as in the Plan and/or the
Agreement, as applicable.

1. Value of Qualitative Criteria Performance Units: The target value per
Qualitative Criteria Performance Unit for the Performance Period is
$[            ] (the “Qualitative Criteria Target Value”). Notwithstanding the
foregoing, the Qualitative Criteria Award shall not be deemed payable, in whole
or in part, until both of the following events have occurred: (A) the completion
of the Company’s audited financial statements for the fiscal year ending
[            ], and (B) the Administrator’s written certification regarding if
and to the extent the applicable performance goals have been met.

2. Definitions: [Insert definition of performance criteria.]

3. Determination of Value of Qualitative Criteria Performance Units Earned;
Additional Terms: The value of each Qualitative Criteria Performance Unit that
may be eligible to be earned under the Award is up to [            ]% of the
Qualitative Criteria Target Value based on [            ] (the “Qualitative
Criteria Performance Goal”) for the Performance Period. Upon the attainment of
the Qualitative Criteria Target Performance Goal, which shall be determined by
the Administrator, [            ]% of the Qualitative Criteria Target Value
shall be earned for the Performance Period.

4. Determination of Value of Earned Qualitative Criteria Award. The value of the
Qualitative Criteria Award earned shall be determined pursuant to a two-step
process: (i) first, the value of each Qualitative Criteria Performance Unit
shall be determined pursuant to this Schedule B based on the Qualitative
Criteria Performance Goal for the Performance Period; and (ii) second, an amount
shall be determined by multiplying the number of Qualitative Criteria
Performance Units granted to the Participant (as adjusted as provided herein in
the case of a Qualifying Termination) by the value of each Qualitative Criteria
Performance Unit determined in (i), which amount shall be the “Qualitative
Criteria Earned Award Value.”

5. Vesting of the Award. Except as otherwise provided herein, the Participant
shall be vested in the Qualitative Criteria Earned Award Value if the
Participant is employed by or in service with the Company on the Vesting Date
and has been continuously employed or in service since the Date of Grant. If
earned and vested, the Qualitative Criteria Earned Award Value shall be settled
in accordance with Section 4 of the Agreement.

 

B-1